Citation Nr: 0716451	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  06-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for basal cell 
carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, in which the 
RO, in pertinent part, granted the veteran service connection 
for basal cell carcinoma with a 0 percent (noncompensable) 
rating, effective July 11, 2001.  

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record.

In May 2007, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDING OF FACT

The veteran's basal cell carcinoma has been manifested by a 
1.3 cm round scar on the mid lower chest; there is no 
evidence that the scar is poorly nourished with repeated 
ulceration, tender or painful on objective demonstration, 
covers any area of at least 144 square inches, is unstable 
causing a frequent loss of skin, or causes limitation of 
motion.



CONCLUSION OF LAW

The criteria for an initial compensable rating for basal cell 
carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7085, 7818 (2002) and Diagnostic Codes 
7801, 7802, 7803, 7804, 7805, 7818 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
September 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of such notice.  A 
March 2006 RO letter provided the veteran with notice as to 
what information and evidence was necessary to substantiate a 
claim for a higher rating.  The Board notes that the RO did 
not readjudicate the veteran's claim after providing him 
notice as to the evidence necessary to substantiate a claim 
for higher rating; however, the record shows that the veteran 
was given an opportunity to submit additional evidence 
pertinent to his claim but did not submit such evidence prior 
to certification of his appeal to the Board.  Therefore, 
readjudication of the veteran's claims was unnecessary.  
Hence, the August 2001 and March 2006 letters meet the first 
three of Pelegrini's content of notice requirements.  While 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim, the 
claims file reflects that the veteran has submitted evidence 
in support of his claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Regarding Dingess/Hartman, the Board notes that the veteran 
was notified regarding the criteria for all possible higher 
ratings in the SOC, which suffices for Dingess/Hartman.  The 
veteran was also provided information as to the RO's 
assignment of effective dates in the March 2006 letter.  
Although this notice was provided to the veteran after the 
initial adjudication of the claim, as the decision herein 
denies the claim for increase, no effective date is being, or 
is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
post-service private medical records, as well as reports of 
VA examination.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, by rating action of September 2004, the RO 
granted service connection for basal cell carcinoma, and 
assigned a noncompensable rating under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7818 (pursuant to which 
malignant skin neoplasms are evaluated), effective July 11, 
2001.

Effective August 30, 2002, VA revised the criteria for rating 
all disabilities of the skin.  See 67 Fed. Reg. 49,596 (July 
31, 2002).  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC.  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria.

Rating Criteria prior to August 30, 2002

Prior to August 30, 2002, new growths, malignant, skin were 
to be evaluated as scars or disfigurement on the extent of 
constitutional symptoms and physical impairment.  38 C.F.R. § 
4.118, DC 7818.  

Superficial scars that were poorly nourished with repeated 
ulceration warranted a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7803.  Superficial scars that were tender and painful on 
examination warranted a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804.  Other scars were rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 
7805.

A May 2001 private treatment record from R.I., D.O. reveals 
that on April 2001, the veteran had a scaly, nonhealing patch 
on the center of his chest that was found to be consistent 
with a basal cell carcinoma.

On September 2001 VA examination, it was noted that the 
veteran was treated by curettage and electrodesiccation for 
his basal cell carcinoma in April 2001.  The procedure 
resulted in a scar that the veteran stated was asymptomatic.  
On physical examination, the veteran was shown to have a scar 
on the mid lower chest, which was 1.2 centimeters round, 
hyperpigmented, erythematous, nonindurated, and nontender.

Considering the pertinent evidence in light of the criteria 
in effect as of July 11, 2001, the effective date of the 
grant of service connection for the veteran's basal cell 
carcinoma, the Board finds that the veteran's basal cell 
carcinoma did not meet the requirements for a compensable 
rating.  In this regard, the Board notes that the veteran's 
scar was not poorly nourished with ulceration or tender or 
painful on examination.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Further, the scar did not cause any limitation of function.  
38 C.F.R. § 4.118, DC 7805.



Rating Criteria from August 30, 2002

Effective August 30, 2002, the rating criteria for 
disabilities of the skin were amended.  Malignant skin 
neoplasms continued to be rated as disfigurement, scars, or 
impairment of function.  38 C.F.R. § 4.118, DC 7818.

The new criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804 
(2006).  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part, under DC 7805.

The only medical evidence of record since August 30, 2002 
that shows the severity of the veteran's basal cell carcinoma 
is an April 2005 VA examination report, wherein it was noted 
that the veteran had no recurrence of his basal cell 
carcinoma since being diagnosed in 2001 and having it 
removed.  The veteran did not report having any current rash 
or recurrence of the lesion and he was not using any skin 
cream or taking any medication.  He also did not have any 
systemic symptoms such as fever or weight loss.  Physical 
examination revealed a barely visible mark over the middle of 
the sternum and the mark was hardly visible to give any 
measurement.  The skin was nontender and there were no signs 
of inflammation.  There was no ulceration, no scarring, and 
no rash was noted.  The assessment was status post resection 
of basal cell carcinoma from the chest without any residuals.  
The physician noted that currently the veteran had no 
asymmetry, no disability, no deformity, no lesion or scar 
that could be described.

During his January 2007 Board hearing, the veteran testified 
that his scar was not sensitive to touch and did not hurt. 

After review of the evidence of record, the Board finds that 
as of August 30, 2002, the effective date of the amended 
regulations for disabilities of the skin, the veteran's basal 
cell carcinoma also does not warrant a compensable rating.  
In this regard, the veteran's scar was barely noticeable 
resulting in the scar not being able to be measured.  
Therefore, the scar does not have the size requirements for a 
10 percent rating.  38 C.F.R. § 4.118, DC 7802.  In addition, 
the scar is not shown to be deep or cause limitation of 
motion or function.  38 C.F.R. § 4.118, DCs, 7801, 7805.  
Finally, the scar is not shown to be unstable or to be 
painful on examination.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Moreover, from the veteran's own testimony, the scar does not 
cause him any pain or limitation of function.  Therefore, the 
Board finds that the veteran's basal cell carcinoma does not 
meet the requirements for a compensable rating.

For all the foregoing reasons, the Board finds that an 
initial compensable rating for basal cell carcinoma, as of 
July 11, 2001, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for basal cell carcinoma is 
denied.



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


